      Case 4:18-cv-06753-PJH Document 60 Filed 06/21/19 Page 1 of 2



 1 TAYLOR-COPELAND LAW
   James Q. Taylor-Copeland (SBN 284743)
 2 501 W. Broadway, Suite 800
   San Diego, CA 92101
 3 Tel: 619-400-4944
   james@taylorcopelandlaw.com
 4

 5   [Proposed] Lead Counsel for Plaintiff

 6                              UNITED STATES DISTRICT COURT

 7                            NORTHERN DISTRICT OF CALIFORNIA

 8                                       )     Case No. 4:18-cv-06753-PJH
     In re RIPPLE LABS INC. LITIGATION,  )
 9                                       )     CLASS ACTION
   _____________________________________ )
10                                       )     [PROPOSED] ORDER GRANTING
   This Document Relates To:             )     MOTION FOR APPOINTMENT AS LEAD
11                                       )     PLAINTIFF AND APPROVAL OF
   All Actions                           )     SELECTION OF COUNSEL, AS MODIFIED
12                                       )     BY THE COURT
                                         )
13                                       )
                                         )
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
       Case 4:18-cv-06753-PJH Document 60 Filed 06/21/19 Page 2 of 2



 1         Having considered Bradley Sostack’s Motion for Appointment as Lead Plaintiff and

 2 Approval of Selection of Counsel (the “Motion”) and good cause appearing therefor, the Court

 3 ORDERS as follows:

 4         1.        The Motion is GRANTED;

 5         2.        Pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §77z-

 6 1(a)(3)(B), Mr. Sostack is appointed as Lead Plaintiff; and

 7         3.        Pursuant to 15 U.S.C. §77z-1(a)(3)(B)(v), Mr. Sostack’s selection of Taylor-

 8 Copeland Law and Susman Godfrey is approved and Taylor-Copeland Law and Susman Godfrey

 9 are appointed as co-Lead Counsel.

10         4.        The hearing date of June 26, 2019 is VACATED.

11         IT IS SO ORDERED.

12
       DATED: June 21, 2019_____
13                                            THE HONORABLE PHYLLIS J. HAMILTON
                                              UNITED STATES DISTRICT JUDGE
14

15
     Submitted by:
16
   s/James Taylor-Copeland
17 TAYLOR-COPELAND LAW
   James Taylor-Copeland
18 501 W. Broadway, Suite 800
   San Diego, CA 92101
19

20

21

22

23

24

25

26
27

28


                                       [PROPOSED] ORDER                                            -1-
